                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                       IN THE UNITED STATES DISTRICT COURT                           November 18, 2019
                       FOR THE SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                HOUSTON DIVISION

UNITED STATES OF AMERICA,                    §
                                             §
                      Plaintiff,             §
                                             §
VS.                                          §       CRIMINAL ACTION NO. H-19-137-2
                                             §
AVERY JAMES ,                                §
                                             §
                      Defendant.             §


                           REPORT AND RECOMMENDATION

       On November 18, 2019, Defendant Avery James appeared with counsel for re-

arraignment before the undersigned magistrate judge, the matter having been referred the District

court pursuant to 28 U.S.C. §636(b). Defendant appeared for the purpose of entering a guilty

plea to Counts 1-6 of the Indictment charging him with assault on a federal officer in violation of

18 U.S.C. § 111 (a)(l) and (b) and 2, robbery of a person in lawful control and custody of money

of the United States, in violation of 18 U.S.C. § 2114(a) and 2, conspiracy to interfere with

commerce by robbery, in violation of 18 U.S .C. § 1951 (a), interference with commerce by

robbery, in violation of 18 U.S.C. § 1951(a) and 2, and possession of a firearm in furtherance of

a crime of violence, in violation of 18 U.S.C. § 924(c)(l)(A)(ii) and 2.

       Defendant Avery James consented in writing to plead guilty before a United States

Magistrate Judge. After a conducting a hearing as prescribed by Rule 11 of the Federal Rules of

Criminal Procedure, this court makes the following findings of fact:

       1.      Defendant Avery James, after consultation with counsel of record and with the
               approval of the government, has knowingly and voluntarily consented to be
               advised of his rights and to enter a plea of guilty before a U.S. Magistrate Judge
               subject to final approval and imposition of sentence by Chief United States
               District Judge Lee H. Rosenthal.
       2.      Defendant Avery James is fully competent and capable of entering an informed
               plea.
       3.      Defendant A very James is aware of the nature of the charges, the maximum
               punishment range and other penalties that may be imposed at sentencing.
       4.      Defendant Avery James understands his constitutional and statutory rights and
               wishes to waive those rights.
       5.      Defendant Avery James understands that the sentencing judge is not bound by any
               recommendation on sentencing made by either counsel for the government or
               counsel for the defendant, and that if a recommendation on sentencing is not
               followed by the sentencing judge, he may not withdraw his plea of guilty.
       6.      Defendant Avery James's plea of guilty is a knowing and voluntary plea
               supported by an independent basis in fact containing each of the essential
               elements of the offense charged in Counts 1-6 of the Indictment.

       Based upon the foregoing, it is RECOMMENDED that the guilty plea of Defendant

Avery James to Counts 1-6 of the Indictment charging him with assault on a federal officer in

violation of 18 U.S.C. § lll(a)(l) and (b) and 2, robbery of a person in lawful control and

custody of money of the United States, in violation of 18 U.S .C. § 2114(a) and 2, conspiracy to

interfere with commerce by robbery, in violation of 18 U.S.C. § 195l(a), interference with

commerce by robbery, in violation of 18 U.S.C. § 195l(a) and 2, and possession of a firearm in

furtherance of a crime of violence, in violation of 18 U.S.C. § 924(c)(l)(A)(ii) and 2.

       The Clerk shall send copies of this Report and Recommendation to the respective parties

who have fourteen (14) days from receipt to file written objections to this Report and

Recommendation pursuant to General Order 2002-13. A party's failure to file written objections

shall bar that party from attacking on appeal the factual findings and legal conclusions contained

in the Report and Recommendation.
•




           The original of any written objections shall be filed with the United States District Clerk,

    P.O. Box 61010, Houston, Texas, 77208. Copies of objections shall be mailed to opposing

    parties and to the chambers of the undersigned, 515 Rusk, Suite 7019, Houston, Texas 77002.

           SIGNED at Houston, Texas, this 18th day of November, 2019.


                                                          /J                               -:::
                                                        ~
                                                        United States Magistrate Judge
                                                                                          6
